About Reverse Mortgages for Seniors (HECM) - HUD

Housing
About ilousiiwg
Contact us
Kr~ywoi de

o €iiigle family

l Audience groups
l Buying a home

l Events & training
n FHA insured loans
n Common questions
§ Housing counseling
l HUD homes/ REO
o Owning a home

l Reference guide
ORMRA

il<>s;)iialv.ed leon,¢!ei:.

Borrower Requirements
You must:

Be 62 years of age or older‘

Own the property outright or have a small mortgage balance

Occupy the property as your principal residence

Not be delinquent on any federal debt

Participate in a consumer information session given by an approved HECM
counselor

Mortgage Am0unt Based On

o Age of the youngest borrower

o Current interest rate

o Lesser of appraised value or the HECM FHA mortgage limit or the sales price

o initial Mortgage Insurance Premium (MIP)--your choices are HECM Standard
or HECM SAVER initial MIP

Financial Requirements
o No income or employment qualifications are required of the borrower
o No repayment as long as the property is your principal residence and the
obligations of the mortgage are met
o Closing costs may be financed in the mortgage

Property Requirements

The following eligible property types must meet all FHA property standards and
flood requirements:

o Single family home or 1-4 unit home with one unit occupied by the borrower

o HUD-approved condominium
o Manufactured home that meets FHA requirements

lO/ZS/ZOIO

About Reverse Mortgages for Seniors (HECM) - HUD Page 2 of 4

How the Program Works

If you are a homeowner age 62 or older and have paid off your mortgage or have
only a small mortgage balance remaining, and are currently living in the home,
you are eligible to participate in FHA's reverse mortgage program. The program
allows you to borrow against the equity in your home. You can select from five
payment plans:

o Tenure - equal monthly payments as long as at least one borrower lives
and continues to occupy the property as a principal residence.

o Term - equal monthly payments for a fixed period of months selected.

o Line of Credit - unscheduled payments or in insta|lments, at times and in
an amount of your choosing until the line of credit is exhausted.

o Modified Tenure - combination of line of credit plus scheduled monthly
payments for as long as you remain in the home.

o Modified Term - combination of line of credit plus monthly payments for a
fixed period of months selected by the borrower.

You can change your payment options for a fee of $20.

Unlike ordinary home equity loans, a FHA reverse mortgage HECM does not
require repayment as long as the home is your principal residence and the
obligations of the mortgage are met. Lenders recover their principa|, plus interest,
when the home is sold. The remaining value of the home goes to you or your
heirs.

If the sales proceeds are insufficient to pay the amount owed, FHA will pay the
lender the amount of the shortfall. FHA collects an insurance premium from all
borrowers to provide this coverage.

The amount you can borrow depends on:

o Age of the youngest borrower

o Current interest rate

o Lesser of the appraised value of your home, the HECM FHA mortgage limit
for your area or the sales price

o The initial Mortgage Insurance Premium (MIP) option you choose (2% HECM
Standard option or .01% HECM Saver option).

¥ou can borrow more with the HECM Standard option. Also, the more valuable
your home is, the older you are, and the lower the interest rate, the more you can
borrow. If there is more than one borrower, the age of the youngest borrower is
used to determine the amount you can borrow. For an estimate of HECM cash
benefits, go to HECM _Home_l!age and select an on|ine ca|culator.

There is no limit on the value of homes qualifying for a HECM. The value of your
home will be determined by an appraisal. However, the amount that you may
borrow is derived from the lower of the appraised value, sales price or the FHA
HECM mortgage limit of $625,500. You are charged an upfront insurance premium
of 2 percent of the maximum claim amount for HECM Standard and .01 percent
for the HECM Saver. In addition, you will have an annual mortgage insurance
premium of 1.25°/0.

HECM Costs

You can pay for most of the costs of a HECM by financing them and having them
paid from the proceeds of the loan. Financing the costs means that you do not
have to pay for them out of your pocket. On the other hand, financing the costs
reduces the net loan amount available to you.

The HECM loan includes several fees, including an origination fee, closing costs,
mortgage insurance premium, interest and servicing fees,

Origination Fee

You will pay an origination fee to compensate the lender for

l ')

http://wvvw.hud.gov/offices/hsg/sfli/hecm/hecmabou.cfm 10/25/2010

About Reverse Mortgages for Seniors (HECM) - HUD y Page 3 of 4

processing your HECM loan. A lender can charge a HECM origination
fee up to $2,500 if your home is valued at less than $125,000. If your
home is valued at more than $125,000 lenders can charge 2% of the
first $200,000 of your home's value plus 1% of the amount over
$200,000. HECM origination fees are capped at $6,000.

Closing Costs

Closing costs from third parties can include an appraisal, title search
and insurance, surveys, inspections, recording fees, mortgage taxes,
credit checks and other fees.

Mortgage Insurance Premium (MIP)

You will incur a cost for FHA HECM insurance. You can finance the
mortgage insurance premium (MIP) as part of your loan. You will be
charged an initial MIP at closing, which is either 2% (HECM Standard)
or .01% (HECM Saver) of the lesser of the appraised value of your
home, the FHA HECM mortgage limit for your area or the sales price.
Over the life of the loan, you will also be charged an annual MIP that
equals l.25% of the mortgage balance.

The HECM insurance guarantees that you will receive expected loan
advances. The insurance also guarantees that, if you or your heirs sell
your home to repay the loan, your total debt can never be greater
than the value of your home.

Servicing Fee

Lenders or their agents provide servicing throughout the life of the
HECM. Servicing includes sending you account statements, disbursing
loan proceeds and making certain that you keep up with loan
requirements such as paying taxes and insurance. HECM lenders may
charge a monthly servicing fee of no more than $30 if the loan has an
annually adjusting interest rate and $35 if the interest rate adjusts
monthly. At loan origination, HECM lenders set aside the servicing fee
and deduct the fee from your available funds. Each month the monthly
servicing fee is added to your loan balance.

Il'\f€l'€$t Rat€

HECM borrowers can choose an adjustable interest rate or a fixed rate.
If you choose an adjustable interest rate, you may choose to have the
interest rate adjust monthly or annually. Lenders may not adjust
annually adjusted HECMs by more than 2 percentage points per year
and not by more than 5 total percentage points over the life of the
loan. FHA does not require interest rate caps on monthly adjusted
HECMs.

Repaying a HECM

A HECM loan must be repaid in full when you die or sell the home. The loan also
becomes due and payable if:

o You do not pay property taxes or hazard insurance or violate other
obligations.

o You permanently move to a new principal residence.

o You, or the last borrower, fail to live in the home for 12 months in a row. An
example of this situation would be if you (or the last borrower) were to have
a 12-month or longer stay in a nursing home.

o You allow the property to deteriorate and do not make necessary repairs.

H,ECM_ HOII\E,,E§Q€

Content current as of 15 October 2010 o Back to top
a riv W P l i n m n Link Home

http://www.hud.gov/offices/hsg/sfh/hecm/hecmabou.cfm 10/25/201()

About Reverse Mortgages for Seniors (HECM) - HUD Page 4 of 4

§»'»"*"'¢~.,v U.S. Department of Housing and Urban Deve|opment §
§ *l||l|||*‘=»g 451 7rh streer s.w., wash»ngron,_oc 20410
z  . Telephone. (202) 708-1112 Tl'Y. (202) 708-1455
tv

f Ein_cl tne_ai;lclr_ess_of a_rwD _Q_ffi;e_rlear__you

'4~ mv

http://www.hud.gov/offices/hsg/sfh/hecm/hecmabou.cfm 10/25/2()10